Case 18-50214-rlj11 Doc 630 Filed 11/28/18                Entered 11/28/18 17:24:31            Page 1 of 2



Marcus A. Helt (TX 24052187)
C. Ashley Ellis (TX 00794824)
Melina T. Bales (TX 24106851)
FOLEY GARDERE
FOLEY & LARDNER LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201
Telephone: 214.999.3000
Facsimile: 214.999.4667

COUNSEL TO DEBTORS
REAGOR-DYKES MOTORS, LP et al.

                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

    IN RE:                                                    §
                                                              §
    REAGOR-DYKES MOTORS, LP, et al.1                          § Case No. 18-50214-rlj-11
                                                              § Jointly Administered
                                    Debtor.                   §

               NOTICE REGARDING HEARINGS SET NOVEMBER 29, 2018

TO ALL CREDITORS AND PARTIES-IN-INTEREST:

         PLEASE TAKE NOTICE that the hearings on the following matters in the above-
entitled, jointly-administered cases set for November 29, 2018 at 2:00 p.m. shall be held as a Status
Conference:

        (1) Debtors’ Joint Emergency Motion for Authority to Use Cash Collateral (Docket No. 8)
            together with all objections and responses related thereto;

        (2) Motion Approving the Sale of Substantially All the Assets of the Debtors, Free and Clear
            of all Liens, Claims, Encumbrances and Interests Under Section 363(f) (Docket No. 230)
            together with all objections and responses related thereto; and

        (3) Notice of Cure Amounts Related to Unexpired Leases and Executory Contracts and
            Deadline to Respond (Docket No. 448) together with all objections and responses
            related thereto.




1
 The Debtors are Reagor-Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo (Case No. 18-50216),
Reagor-Dykes Auto Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-50218), and Reagor-
Dykes Floydada, LP (Case No. 18-50219).

NOTICE REGARDING HEARINGS SET NOVEMBER 29, 2018                                                        PAGE 1
Case 18-50214-rlj11 Doc 630 Filed 11/28/18            Entered 11/28/18 17:24:31         Page 2 of 2



DATED: November 28, 2018                       Respectfully submitted by:

                                               FOLEY GARDERE
                                               Foley & Lardner LLP


                                               By: /s/ Marcus A. Helt
                                                      Marcus A. Helt (TX 24052187)
                                                      C. Ashley Ellis (TX 00794824)
                                                      Melina T. Bales (TX 24106851)

                                               2021 McKinney Avenue, Suite 1600
                                               Dallas, TX 75201
                                               Telephone: 214.999.3000
                                               Facsimile: 214.999.4667

                                               COUNSEL TO DEBTORS REAGOR-DYKES
                                               MOTORS, LP et al.


                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on the 28th day of November, 2018, a true and correct
copy of the foregoing document was served on all parties consenting to electronic service of this
case via the Court’s ECF system of the Bankruptcy Court for the Northern District of Texas.


                                                        /s/ C. Ashley Ellis
                                                          C. Ashley Ellis




NOTICE REGARDING HEARINGS SET NOVEMBER 29, 2018                                                PAGE 2
